DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission dated 29 March 2021 has been received and made of record.  Claims 1, 8, and 15 have been amended.  Applicant's amendments to the claims have overcome each and every objection and U.S.C. 112(a) rejection previously set forth in the Non-Final Office Action mailed 2 December 2020.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marc Hanish on 28 June 2021.

The application has been amended as follows: 

Claim 1 – (Amended)
A method comprising: 
first communication containing an identification of a sender of the first communication and one or more identifications of recipients of the first communication, the communication further containing a subject field and a body; 
scanning the body of the first communication for one or more keywords contained in the first communication to determine that the first communication contains an invitation to participate in an event; 
determining that the body of the first communication contains a start date and start time; 
in response to the determining that the body of the first communication contains a start date and start time, automatically setting up an event with the start date and start time, the automatically setting up including: 
sending a first calendar invitation to the sender of the first communication, the first calendar invitation identifying the sender as a host of the event and including details specific to launching the event; and 
sending a second calendar invitation to the one or more recipients of the first communication, the second calendar invitation being different from the first calendar invitation and identifying the one or more recipients as attendees of the event, the second calendar invitation not including the details specific to launching the event.

Claim 8 – (Amended)
A system comprising: 
one or more computer processors; and 
a non-transitory computer readable medium having instructions stored thereon, which, when executed by the one or more processors, cause the system to: 
first communication containing an identification of a sender of the first communication and one or more identifications of recipients of the first communication, the communication further containing a subject field and a body; 
scan the body of the first communication for one or more keywords contained in the first communication to determine that the first communication contains an invitation to participate in an event; 
determine that the body of the first communication contains a start date and start time; 
in response to the determining that the body of the first communication contains a start date and start time, automatically set up an event with the start date and start time, the automatically setting up including: 
sending a first calendar invitation to the sender of the first communication, the first calendar invitation identifying the sender as a host of the event and including details specific to launching the event; and 
sending a second calendar invitation to the one or more recipients of the first communication, the second calendar invitation being different from the first calendar invitation and identifying the one or more recipients as attendees of the event, the second calendar invitation not including the details specific to launching the event.

Claim 15 – (Amended)
A non-transitory machine-readable storage medium comprising instructions which, when implemented by one or more processors, cause the one or more processors to perform operations comprising: 
first communication containing an identification of a sender of the first communication and one or more identifications of recipients of the first communication, the communication further containing a subject field and a body; 
scanning the body of the first communication for one or more keywords contained in the first communication to determine that the first communication contains an invitation to participate in an event; 
determining that the body of the first communication contains a start date and start time; 
in response to the determining that the body of the first communication contains a start date and start time, automatically setting up an event with the start date and start time, the automatically setting up including: 
sending a first calendar invitation to the sender of the first communication, the first calendar invitation identifying the sender as a host of the event and including details specific to launching the event; and 
sending a second calendar invitation to the one or more recipients of the first communication, the second calendar invitation being different from the first calendar invitation and identifying the one or more recipients as attendees of the event, the second calendar invitation not including the details specific to launching the event.


Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

As the closest prior art, Siegel shows determining that the first communication contains a beginning time field including a start date and time ([0033], lines 1-29; Fig. 3, 306) and in response to that determining automatically setting up a future meeting or event with the start data and time. ([0015]) However, Siegel fails to show that the start date and time are in body of the communication and that automatically setting up the event includes sending the different calendar invitations as detailed above to the sender and the recipients.
Therefore, the features listed in combination with the other claimed features are patentable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451